                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                                  WESTERN DIVISION

JASON THIELE,                                          )   Case No. 5:18-cv-04081
                                                       )
                               Plaintiff,              )   Chief Judge Leonard T. Strand
                                                       )
       vs.                                             )   Magistrate Judge Kelly Mahoney
                                                       )
BASF CORPORATION, ET AL.,                              )
                                                       )
                               Defendants.             )
                                                       )

                         CORPORATE DISCLOSURE STATEMENT

(a) The following are the names of all associations, firms, partnerships, corporations, and other
artificial entities that either are related to the defendant as a parent, subsidiary, or otherwise, or
have a direct or indirect pecuniary interest in the defendant’s outcome in the case:

Penta International Corporation dba Penta Manufacturing Co., Inc.

(b) With respect to each entity named in response to (a), the following describes its connection to
or interest in the litigation, or both:

Penta International Corporation is a New Jersey Corporation that does business as Penta
Manufacturing Co. In the Complaint, Plaintiff incorrectly named Penta Manufacturing Co., Inc.


                                       Respectfully submitted,

                                       /s/ Douglas Phillips
                                       Douglas Phillips
                                       Timothy Clausen
                                       Klass Law Firm, L.L.P.
                                       4280 Sergeant Road Mayfair Center
                                       Suite 290 Sioux City, IA 51106
                                       712-252-1866, Ext. 230
                                       phillips@klasslaw.com
                                       clausen@klasslaw.com




       Case 5:18-cv-04081-LTS-KEM Document 58 Filed 11/19/18 Page 1 of 2
                                                         Jason F. Meyer (pro hac vice forthcoming) (Lead Counsel)
                                                         J. Todd Konold (pro hac vice forthcoming)
                                                         GORDON REES SCULLY MANSUKHANI, LLP
                                                         101 West Broadway, Suite 2000
                                                         San Diego, CA 92101
                                                         (619) 696-6700
                                                         jmeyer@grsm.com
                                                         tkonold@grsm.com

                                                         Tyler Tarney (pro hac vice forthcoming)
                                                         GORDON REES SCULLY MANSUKHANI, LLP
                                                         41 South High Street, Suite 2495
                                                         Columbus, Ohio 43215
                                                         (614) 340-5558
                                                         ttarney@grsm.com
                                                         Attorneys for Defendant Penta International Corporation
                                                         dba Penta Manufacturing Co. (incorrectly named and
                                                         served as Penta Manufacturing Co., Inc.)




                                                    CERTIFICATE OF SERVICE

                           I hereby certify that the foregoing was electronically filed with the U.S. District Court,
                    Southern District of Iowa, Western Division, on November 19, 2018, and served upon all parties
                    who have appeared in this matter and registered with ECF via the court’s electronic filing
                    system.

                                                                /s/ Douglas Phillips
                                                                Douglas Phillips




3" = "3" "8011176_Transition/41175127v.1" ""
8011176 Transition/41175127v 1



                                 Case 5:18-cv-04081-LTS-KEM Document 58 Filed 11/19/18 Page 2 of 2
